     Case 2:20-cv-01066-WBS-DB Document 14 Filed 03/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROGELIO MAY RUIZ,                                 No. 2:20-cv-1066 WBS DB P
12                           Plaintiff,
13              v.                                         FINDINGS AND RECOMMENDATIONS
14       J. ROSSI, et al.,
15                           Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims his rights were violated in connection with a rules violation report

19   he received in June 2019. Presently before the court is plaintiff’s motion for reconsideration of

20   the court’s denial of his motion to appoint counsel (ECF No. 11) and denial of his motion to

21   proceed in forma pauperis (ECF No. 12). For the reasons set forth below, the court will

22   recommend that his motion be denied.

23             Plaintiff states that he speaks only Spanish and does not have any funds in his inmate trust

24   account. Much of plaintiff’s motion is written in Spanish.1 Plaintiff argues that the court should

25   not consider some of his prior cases as strikes because he was transferred several times interfering

26   with his ability to pursue those cases. He also claims he responded to court orders, but

27
     1
      The court has endeavored to translate and consider the portions of this document that were
28   written in Spanish.
                                                     1
     Case 2:20-cv-01066-WBS-DB Document 14 Filed 03/25/21 Page 2 of 3


 1   inadvertently sent motions to the wrong court. He further states that some of his motions were

 2   not accepted because they were written in Spanish. Finally, plaintiff reiterates his statement that

 3   he does not have the funds to pay the filing fee and requests the court appoint an attorney or an

 4   interpreter to assist him with this case.

 5           Under Federal Rule of Civil Procedure 60, reconsideration is appropriate in three

 6   instances: (1) when there has been an intervening change of controlling law; (2) new evidence has

 7   come to light; or (3) when necessary to correct a clear error or prevent manifest injustice. School

 8   District No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (1993). Additionally, the local rules state that

 9   a motion for reconsideration must demonstrate: “what new or different facts or circumstances are

10   claimed to exist which did not exist or were not shown upon such prior motion, or what other

11   grounds exist for the motion; and [] why the facts or circumstances were not shown at the time of

12   the prior motion.” E.D. Cal. R. 230(j)(3), (4).

13           Plaintiff has largely raised the same arguments in his motion for reconsideration as he did

14   in his December 3, 2020 motion objecting to the undersigned’s findings and recommendations

15   and requesting the appointment of counsel. (See ECF No. 10.) In restating his prior arguments,

16   plaintiff has not shown any new evidence, different facts, or any change in law or circumstances

17   that would warrant reconsideration of prior court orders. Accordingly, the court will recommend

18   that plaintiff’s motion for reconsideration be denied.

19           For the foregoing reasons, IT IS HEREBY RECOMMENDED that plaintiff’s motion for

20   reconsideration (ECF No. 13) be denied.
21           These findings and recommendations will be submitted to the United States District Judge

22   Assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

23   after being served with these findings and recommendations, plaintiff may file written objections

24   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

25   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

26   ////
27   ////

28   ////
                                                        2
     Case 2:20-cv-01066-WBS-DB Document 14 Filed 03/25/21 Page 3 of 3


 1   time may result in a waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: March 25, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14
     DB:12
15   DB:1/Orders/Prisoner/Civil.Rights/ruiz1066.recon

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
